PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/175,488
Filing Date: 30 Oct 2018
Appellant(s): Yi et al.



__________________
Leandro Arechederra, III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12,14-16 and 19-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 16, it is unclear how the limitations “permanent installation” and “long term monitoring” should be interpreted because it is unclear how the terms “permanent” and “long term” differentiate from one another. The term “permanent”, as the Applicant pointed out in the remarks filed on 03/19/2021, is defined as “lasting for a long time or for all time in the future or existing all the time” by The Oxford Learner's Dictionary. The term “permanent” entails “long time”/”long term”, therefore, it is unclear how the limitations 

Claims 2-12, 14, 15 and 19-23 are also rejected under this statute as they depend from claims which have been rendered indefinite.

			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 12, 14- 16 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wassouf et al. (U.S. Publication No. 20120043079).
In regards to claim 1, as best understood, Wassouf teaches a method of communicating data among a plurality of communication nodes, the method comprising: 
obtaining well data for a subsurface region of a wellbore (14); determining a communication network based on the obtained well data, wherein the communication network includes a plurality of communication nodes (pp[0075], Fig. 1 - sand control completion system 10 may include one or more acoustic or seismic sensors (50, 60, 64, 70) that are disposed along the service tool 20 or along the sand control section 46 for purposes of obtaining other real time or near real time downhole acoustic and/or seismic measurements in connection with gravel packing-related operations in a wellbore 14);
 installing the plurality of communication nodes (Fig. 1- communication nodes comprising 50, 60, 64, 70,72 and 80) spaced-apart along a length of tubular members (Fig. 1 – sensors 50, 60, 64 and 70 are all spaced apart along length of tubular members 16, 18, 22, 46 in wellbore as shown.) and a gravel pack system (lower completion section 30) in a permanent installation (pp[0138] – the string 12  is in the wellbore until it is no longer needed. This interpretation is consistent with how the term “permanent” is defined in the applicant’s specification as filed. In pp[0096], it is defined as “a long term”.), wherein one or more communication nodes of the plurality of communication nodes are configured to obtain measurements associated with a gravel pack location (pp[0067]- the sand control completion equipment 10 may include sensors that may directly measure the position of the service tool 20 and/or the sensors may indirectly measure the position of the service tool 20.) and to transmit the measurement data to other communication nodes in the communication network (pp[0033]- measurements obtained by sensors, i.e. 60, 64 and 70 are transmitted to 50 to be communicated to the surface), and wherein the gravel pack system is disposed at the gravel pack location (pp[0031]); 
performing gravel pack operations to install a gravel pack at the gravel pack location, wherein the performing gravel pack operations include: obtaining measurements near the gravel pack location with one of the one or more communication nodes (50, 60, 64 and 70) during the gravel pack operations (Fig. 9 – as gravel packing operation is being performed, measurements are being obtained by sensors in real time); and
(Fig.1, 9, pp[0033], pp[0035], [0036]- measurements obtained by sensors, i.e. 60, 64 and 70, are transmitted to 50 which is then transmitted to surface equipment 100 which has a control unit); and
providing long term monitoring of the wellbore (pp[0138]: the sensors of Wassouf are installed in the wellbore to monitor the wellbore for a long term  until they are decided to be removed).

In regards to claim 2, Wassouf teaches the method of claim 1, further comprising adjusting gravel pack operations based on the transmitted data packets associated with the obtained measurements (pp[0070] - during the gravel pack pumping operation, the measurements from the sensor 60 may be used to indicate whether, for example, the service tool 20 is moving out of position due to pressure below the service tool 20. If so, the position of the service tool 20 may be adjusted.).

In regards to claim 3, Wassouf teaches the method of claim 1, further comprising determining voids or gaps in the gravel pack during the gravel pack operations (pp[0028] -  sensors (such as pressure sensors, for example) on the sand control completion system 10 may be used to monitor whether a hole forms in the sand control section 46 (see FIG. 1, for example) during the gravel packing operation. A hole in the sand control section 46 allows gravel to displace into the wash pipe 22 (see FIG. 1) and into the casing annulus 24 above the packer 32, which risks significant equipment damage.).
Fig.1, 9, pp[0033], pp[0035], [0036]- measurements obtained by sensors, i.e. 60, 64 and 70 to measure various parameters of the completion system 10 within the wellbore) and the gravel pack location for the gravel pack installation (Fig. 1, pp[0031], [0032] – the lower completion 30 is set at a desired location to perform gravel packing operation.).

In regards to claim 5, the combination of Wassouf and teaches the method of claim 1.
Wassouf further comprising configuring the plurality of the communication nodes (50, 60, 64 and 70) based on a communication network configuration (implicit as measurements obtained by sensors, i.e. 60, 64 and 70, are transmitted to 50 (Fig, 1, pp[0033]))

In regards to claim 10, Wassouf teaches the method of claim 1, wherein the performing gravel pack operations comprise: providing the gravel pack system (30;Fig. 1) that includes one or more sand screens (pp[0023] - a sand control section 46 which can be a sand screen); passing a carrier fluid into the wellbore (pp[0081], Fig. 5- flow of gravel slurry 210); disposing the gravel or the gravel pack proppants adjacent to one or more sand screens to form the gravel pack (pp[0083] – gravel is deposited on the screen 46 to form a gravel pack); and conducting away a remaining portion of the carrier fluid through the one or more sand screens (Fig. 5 – the remaining fluid  210 passes through the screen 46 to flow up the wash pipe 22.).

In regards to claim 12, Wassouf teaches the method of claim 1, further comprising: obtaining measurements near the gravel pack location with one of the one or more (Fig. 9- measurements are obtained by sensors 60, 64 and 70 during the gravel packing operation); and transmitting data packets associated with the obtained measurements from the one of the one or more communication nodes to the control unit via the communication network during the hydrocarbon operations (Fig.1, 9, pp[0033], pp[0035], [0036]- measurements obtained by sensors, i.e. 60, 64 and 70, are transmitted to 50 which is then transmitted to surface equipment 100 which has a control unit).

In regards to claim 14, Wassouf teaches the method of claim 1, further comprising determining fluid composition near the gravel pack location with one of the one or more communication nodes based on the measured data (pp[0054] - at least some of the sensors 70 along the sand control section 46 may be fluid property-sensing sensors 70 (replacing or in addition to the other sensors, which are disclosed herein). The fluid property-sensing may be used to identify the presence of acid during a cleanup treatment with an acidic treatment fluid.).

In regards to claim 15, Wassouf teaches the method of claim 1, further comprising determining pressure near the gravel pack location with one of the one or more communication nodes based on the measured data (pp[0040] - sensors 64 and 70 measure pressure along the sand control assembly 46.).

In regards to claim 16, as best understood, Wassouf teaches a hydrocarbon system comprising: 
(14) in a hydrocarbon system (Fig. 1); 
a plurality of tubular members (16, 18, 22, 46) disposed in the wellbore; 
a communication network associated with the hydrocarbon system (Fig. 1- communication network comprising 50, 60, 64, 70,72 and 80), wherein the communication network comprises a plurality of communication nodes that are configured to communicate operational data between two or more of the plurality of communication nodes during hydrocarbon operations (Fig.1, 9, pp[0033], pp[0035], [0036]- measurements obtained by sensors, i.e. 50, 60, 64 and 70, are transmitted to 50) spaced-apart along a length of tubular members (Fig. 1 – sensors 50, 60, 64 and 70 are all spaced apart along length of tubular members in wellbore as shown.) in a permanent installation (pp[0138] – the string 12  is in the wellbore until it is no longer needed. This interpretation is consistent with how the term “permanent” is defined in the applicant’s specification as filed. In pp[0096] of the specification, it is defined as “a long term”.) to provide long term monitoring of the wellbore (pp[0138]: the sensors of Wassouf are installed in the wellbore to monitor the wellbore for a long term  until they are decided to be removed.); and 
a gravel pack monitoring system (monitoring system 100), wherein one or more communication nodes of the plurality of communication nodes are configured to obtain measurements near the gravel pack location (Fig. 9 – as gravel packing operation is being performed, measurements are being obtained by sensors in real time) and to transmit the measurement data to other communication nodes in the communication network (Fig.1, 9, pp[0033], pp[0035], [0036]- measurements obtained by sensors, i.e. 60, 64 and 70 at the gravel pack location are transmitted to 50 which is then transmitted to surface equipment 100 which has a control unit).

In regards to claim 21, Wassouf teaches the method of claim 1, wherein the obtaining measurements comprises measuring pressure, temperature, gamma ray, flow meter, resistivity, capacitance, stress, strain, density, vibration, or any combination thereof (pp[0037]: the sensors of the sand control completion system 10 may be constructed to directly or indirectly measure, alone or in combination, one or more of the following: pressure, temperature, force, torque, density, rheology, pH, flow rate, acoustic energy, seismic energy, acceleration, gravel pack logging images and/or other downhole properties.).  

In regards to claim 22, Wassouf teaches the method of claim 1, wherein the one or more communication nodes comprise distributed sensors (Fig. 1, pp[0040]: sensors 70 are disposed in a distributed fashion on the lower completion section 30 along the outside of sand control section 46) and/or acoustic sensors (pp[0073]: The sensor 80 may be a sonic, or acoustic, sensor.).  

In regards to claim 23, Wassouf teaches 3, the method of claim 1, wherein the obtained measurements comprise a determined flux, fluid flow, and/or fluid composition prior to transmitting the data packets (pp[0037]: the sensors of the sand control completion system 10 may be constructed to directly or indirectly measure, alone or in combination, one or more parameters such as flow rate. The measurements or information based on the measurements are communicated to the Earth surface in real time or near real time via the control station 50 and its associated telemetry system.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wassouf et al. (U.S. Publication No. 20120043079) in view of Keller et al. (U.S. Publication No. 20150292321).
In regards to claim 6, Wassouf teaches the method of claim 5.
However, Wassouf is silent regarding wherein the communication network configuration comprises selecting one of one or more frequency bands, one or more individual tones, one or more coding methods, and any combination thereof.
Keller discloses wherein the communication network configuration comprises selecting one of one or more frequency bands, one or more individual tones, one or more coding methods, and any combination thereof (Fig. 2a, pp[0126]- acoustic communications nodes 175 transmit signals through the pipe to a next acoustic communications node 175 and such acoustic waves are preferably at a frequency of between about 50 kHz and 500 kHz.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the communication network of Wassouf such that acoustic signals are transmitted at the frequency as taught by Keller in order to ensure effective transmission of data along the communication network. 

In regards to claim 8, Wassouf teaches the method of claim 1.
Wassouf is silent regarding wherein the transmitting data packets comprises transmitting high-frequency signals that are greater than (>) 20 kilohertz.
Keller teaches wherein the transmitting data packets comprises transmitting high-frequency signals that are greater than (>) 20 kilohertz (Fig. 2a, pp[0126]- acoustic communications nodes 175 transmit signals through the pipe to a next acoustic communications node 175 and such acoustic waves are preferably at a frequency of between about 50 kHz and 500 kHz.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the communication network of Wassouf such that acoustic signals are transmitted at the frequency as taught by Keller in order to ensure effective transmission of data along the communication network. 

In regards to claim 9, Wassouf teaches the method of claim 1.

Keller teaches wherein the transmitting data packets comprises transmitting high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz (Fig. 2a, pp[0126]- acoustic communications nodes 175 transmit signals through the pipe to a next acoustic communications node 175 and such acoustic waves are preferably at a frequency of between about 50 kHz and 500 kHz.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the communication network of Wassouf such that acoustic signals are transmitted at the frequency range as taught by Keller in order to ensure effective transmission of data along the communication network. 

In regards to claim 19, Wassouf teaches the system of claim 16.
Wassouf is silent regarding wherein the plurality of communication nodes are configured to transmit high-frequency signals that are greater than (>) 20 kilohertz.
Keller teaches wherein the plurality of communication nodes are configured to transmit high-frequency signals that are greater than (>) 20 kilohertz (Fig. 2a, pp[0126]- acoustic communications nodes 175 transmit signals through the pipe to a next acoustic communications node 175 and such acoustic waves are preferably at a frequency of between about 50 kHz and 500 kHz.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-

In regards to claim 20, Wassouf teaches the system of claim 16.
Wassouf is silent regarding wherein the plurality of communication nodes are configured to transmit high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz.
Keller teaches wherein the plurality of communication nodes are configured to transmit high-frequency signals that are in the range between greater than 20 kilohertz and 1 megahertz  (Fig. 2a, pp[0126]- acoustic communications nodes 175 transmit signals through the pipe to a next acoustic communications node 175 and such acoustic waves are preferably at a frequency of between about 50 kHz and 500 kHz.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the communication network of Wassouf such that acoustic signals are transmitted at the frequency range as taught by Keller in order to ensure effective transmission of data along the communication network. 

Claim 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wassouf et al. (U.S. Publication No. 20120043079) in view of Barry et al. (U.S. Publication No. 20070068675).
In regards to claim 7, Wassouf teaches the method of claim 1,

Barry teaches further comprising producing hydrocarbons from the wellbore through the gravel pack (Claim 38 - wherein the gravel packed interval is utilized to produce hydrocarbons from the well.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), such that gravel packed interval of Wassouf is utilized to produce hydrocarbons from the well in order to filter any sand/particulates present in the hydrocarbon. 

In regards to claim 11, Wassouf teaches the method of claim 10.
Wassouf is silent regarding further comprising: conditioning drilling fluid to remove solid particles from the drilling fluid; and combining the gravel or gravel pack propellants with the conditioned drilling fluid, wherein the conditioned drilling fluid is one of a solids-laden oil-based fluid, a solids-laden non-aqueous fluid, and a solids-laden water-based fluid.
Barry discloses further comprising: conditioning drilling fluid to remove solid particles from the drilling fluid; and combining the gravel or gravel pack propellants with the conditioned drilling fluid (pp[0027] -  The installation process involves drilling the completion interval with drilling fluid, conditioning the drilling fluid, running the gravel packing assembly and sand control screens to depth in the conditioned drilling fluid, then displacing and gravel packing the completion interval with the same or another fluid.), wherein the conditioned drilling fluid is one of a solids-laden oil-based fluid (Claim 12), a solids-laden non-aqueous fluid, and a solids-laden water-based fluid (Claim 13).
.

(2) Response to Argument
Rejection under 35 U.S.C. § 112(b)
	In regards to claims 1 and 16, the Appellant disagrees that the terms “permanent” and “long term” as used in the claims is unclear. The Appellant states that ‘it is unclear why the Examiner focuses on the independent terms "permanent” and "long term" while abandoning the specification context of "long term monitoring" or "permanent installation," other than to conflate the terms to manufacture ambiguity and sustain the rejection. To the extent that "long term monitoring" and "permanent installation" are regarded as terms of degree, the use of such terms do not necessarily render the claims indefinite.’. 
	The Examiner respectfully disagrees with the above argument. The ambiguity between the terms “permanent” and “long term” is caused by the fact that neither terms have been properly defined such that they are to be given different interpretations as the Appellant intends. Furthermore, in the remarks filed on 03/19/2021 by the Appellant, the Appellant cited the Oxford Learner’s Dictionary definition  of the term “permanent” as “lasting for a long time or for all the time in the future or existing all the time”. One of ordinary skill in the art would know that a wellbore is an extreme environment with very high pressure and temperature conditions, among various other conditions, which will not allow any equipment to remain in the wellbore “all the 
Even with context from the specification, there is no explicit nor implicit definition provided for either terms. At least paragraphs [0083], [0096], [0107] and [0124] of the specification very generally mentions the term “permanent”  and that “permanent” refers to the installation of communication nodes. However, the cited paragraphs do not clarify how the Appellant is defining “permanent”.  Furthermore, at least the paragraphs [0065] and [0096] very generally mentions  “long term monitoring” but do not further define “long term” such that the terms can be differentiated from one another. 

The Appellant argues that from the cited portions of the specification of the instant case, such as paragraph [0124], ‘"permanent installation" is clearly in reference to elements of the well bore that are installed during well construction (tubulars, sandscreens, etc.) and remain through the production phase of the well's useful life. As one ordinarily skilled in the art of well construction would also understand, tubulars and sandscreens are components that are also typically left in a well during abandonment.” The Appellant further states that ‘Similarly, "long term monitoring" is also discussed at [0065] of the instant specification, which recites in relevant 
The Appellant has cited paragraphs from the specification to provide context for both terms but the cited portions do not explicitly nor implicitly provide any clear definition of the terms “permanent” and “long term”. In fact, the Appellant’s argument further highlights the confusion and lack of clarity between the two terms. The Appellant appears to suggest that the two terms hold different meanings. However, from the above argument and example that has been provided by the Appellant, the term “permanent” appears to have an end period, i.e. “elements of the well bore that are installed during well construction (tubulars, sandscreens, etc.) and remain through the production phase of the well's useful life”. If the installed equipment remains in the well until the well’s useful life, then the installation will eventually be removed. The term “long term” also inherently has an end period. With the above example in mind, what is the difference between the terms “permanent” and “long term”? The Appellant has used both terms in the claims and intends for the terms to have two different interpretations. However, the Appellant has failed to clearly point out how the terms “permanent” and “long term” are to hold two different meanings. Furthermore, the Appellant has failed to point to a portion of the disclosure that clearly defines the two terms (e.g. “long term” is defined as 5 weeks, 5 months or 5 years), such that the two terms can be interpreted differently from each other. 
Furthermore, please note that nowhere in the claims or the specification is there any limitation or description that suggests that “permanent installation” means “elements installed in the wellbore remain through production phase of the well's useful life”. The claims only recite “permanent installation” without any clear definition of the term “permanent”, therefore, the Appellant is improperly importing limitations from the arguments. 
Id. The Appellant further attempted to clarify using an example in which monitoring is "long term" in the sense that monitoring is possible for the duration of communication node battery life, but that the installation is "permanent" in the sense that the tubulars and screens installed in the wellbore and not removed/retrieved from the well.’.
The Appellant is now contradicting the previous interpretation given for the term “permanent” where the Appellant states that ‘"permanent installation" is clearly in reference to elements of the well bore that are installed during well construction (tubulars, sandscreens, etc.) and remain through the production phase of the well's useful life’. However, the Appellant now states that ‘the installation is "permanent" in the sense that the tubulars and screens installed in the wellbore and not removed/retrieved from the well’ which further adds to the lack of clarity of the term “permanent”. 

From at least the above reasons, it is believed that there is clearly an indefinite issue with regards to the terms “permanent” and “long term”. Even with context from the specification, the terms remain indefinite because the Appellant has failed clearly point out how the terms are being defined.
	 





35 U.S.C. § 102 Rejections
	In regards to claims 1 and 16, the Appellant argues that Wassouf fails to anticipate “(1) a permanent installation".  because ‘As discussed above, a “permanent installation” refers to elements installed in the wellbore that remain through production… Wassouf discloses that one or more sensors (e.g., FIG. 1 at 60, 62, 64, 70, etc.) on the tool string (FIG. 1 at 12) are used to monitor actions during gravel pack installation (e.g., at [0120]) and to detect sticking and help free the work string during removal (e.g., at [0134]), but the sensors are ultimately removed with the tool following installation (e.g., at [0138]).’.
	The Examiner respectfully disagrees with the above arguments. Nowhere in the claim is there any recitation or limitation that suggests that ‘“permanent installation” refers to elements installed in the wellbore that remain through production’ as the Appellant alleges. Again, the Appellant is attempting to improperly import limitations from the arguments into the claims. The claim only recites “permanent installation” without any clear definition of the term “permanent”. The term “permanent” can be interpreted to have an end period, as the plain meaning of permanent entails “lasting for a long time”. This interpretation is based on the cited definition provided by the Appellant in the remarks filed on 03/19/2021 by the Appellant. The Appellant cited the Oxford Learner’s Dictionary definition  of the term “permanent” as “lasting for a long time or for all the time in the future or existing all the time”. As the Appellant did not provide a clear definition of the term “permanent” in the disclosure, the term was given its plain meaning. 
 In light of this, Wassouf discloses the limitation “permanent installation because the string 12  is installed in the wellbore until it is no longer needed (pp[0138]). The removal/retrieval of the sensors, as taught by Wassouf, is not precluded by claims 1 and 16 and does not prevent Wassouf from reading on all of the limitation of the claims, especially as the term “permanent” suggests an end period. 


	The Appellant further argues that Wassouf fails to anticipate  “(2) "long term monitoring of the well bore." because ‘"long term" includes monitoring through production. For
example, the "present techniques provide a concurrent or real-time gravel pack evaluation system
to monitor the formation of the gravel pack conditions during installation and long term
performance during production…In contrast, Wassouf' s gravel pack service tool, and sensors attached thereto, is removed following gravel pack installation and before the initiation of production."’.
The claims only recite “providing long term monitoring of the wellbore”. Nowhere is there any recitation of “monitoring through production”. Due to the lack of definition for what entails “long term”, i.e. duration of time, the limitation is given its broadest reasonable interpretation. Wassouf discloses the limitation “providing long term monitoring of the wellbore” 

The rejection to claims 2-5, 10, 12, 14-15, and 21-23 should be maintained for the same reasons as discussed above for claims 1 and 16. 

35 U.S.C. § 103 Rejections
	The rejection to claims 6, 7, 8, 9, 11 19, and 20 should be maintained for the same reasons as discussed above for claims 1 and 16. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAMIA QUAIM/Examiner, Art Unit 3676       
                                                                                                                                                                                                 Conferees:
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664       
                                                                                                                                                                                                 /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.